Deen, Presiding Judge.
The appellant, an employee of the Department of Human Resources as a management analyst, was discharged for various acts of insubordination ranging from shaking his fist at a superior to wilfully refusing to follow directives relating to his work product. The State Personnel Board, after hearing evidence, found in favor of DHR, and on appeal this decision was affirmed by a judge of the Superior Court of Fulton County.
1. The appeal procedure was in compliance with the provisions of Code Ann. § 40-2207.1. There was a sufficient compliance with Code Ann. § 40-2204 (b) (4) requiring the State Personnel Board, after hearing, to file an appeals determination in writing "documented as to findings of fact, basis for decisions, and prescribed remedies.” The recommended decision of the hearing officer adopted by the board is some 15 pages long, sets out the evidence in substantial detail as to each charge, and contains findings of fact and conclusions of law. It is not inadequate for any reason contended.
2. On the appeal of this determination to the superior court, the judge is, by the terms of Code § 40-2207.l(m), circumscribed by the "any evidence” rule and is not to substitute his judgment for that of the board as to the weight of the evidence on questions of fact. Hall v. Ault, 240 Ga. 585 (1978); Ga. Dept. of Human Resources v. Holland, 133 Ga. App. 616 (211 SE2d 635) (1974). There is at least some evidence in support of each of the charges of insubordination.

Judgment affirmed.


Smith and Banke, JJ., concur.